Citation Nr: 0515595	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement of the appellant to recognition by the Department 
of Veterans Affairs (VA) as the surviving spouse of the 
veteran for the purpose of receiving dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  He died in January 2003.  The appellant seeks 
DIC benefits via recognition as the veteran's surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision rendered by VA's 
Muskogee, Oklahoma, Regional Office (RO) in May 2003.  The 
appellant indicated disagreement with that decision, and 
perfected her appeal by submitting a substantive appeal (VA 
Form 9) in February 2004.


FINDINGS OF FACT

1.  The appellant and the veteran separated on or about 
January 2002; the separation was not the result of misconduct 
by the veteran or procured by the veteran, and was neither 
temporary nor ordinary.

2.  The appellant and the veteran are not shown, on or after 
January 2002, to have reconciled to the point of resuming a 
marital relationship, and are not shown to have been 
cohabiting when the veteran died.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran for the purpose of receiving DIC benefits are not 
met.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the veteran's surviving 
spouse for DIC entitlement purposes.  After a careful review 
of the evidence of record in light of the applicable law, the 
Board will deny the claim.  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. 3.1(j).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason that did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

In addition, it has been held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).

The veteran and the appellant were married in May 1993.  The 
veteran was thereafter awarded nonservice-connected pension 
benefits.  In January 2000, the RO found him incompetent to 
handle the disbursement of funds, due to pre-senile dementia; 
the appellant was thereafter named as the spouse payee on his 
behalf.  

In April 2000, in response to a request by the appellant for 
an apportionment of the veteran's compensation, the RO 
undertook a field examination to ascertain whether the 
veteran and the appellant were living together; the field 
examination report, dated in May 2000, notes that the veteran 
and the appellant had been separated for a few days, but were 
back together.  According to the field examiner, "They have 
arguments, and the veteran leaves home sometime for 2 or 3 
days, but always comes back.  This is the way the marriage 
has been for the 10 years they have been married."  In June 
2000, the RO denied the appellant's claim for apportionment, 
finding that she and the veteran were "again living 
together."  

However, in January 2002, the veteran advised VA that the 
appellant and he were currently in the process of filing for 
divorce, and requested that his daughter be appointed his 
payee/guardian in her place.  In March 2002, the veteran 
repeated this request.  In April 2002, the appellant again 
filed for apportionment of the veteran's compensation, 
stating that she and the veteran were "separated for good 
this time."  

The report of an April 2002 field examination notes that the 
veteran was planning to rent an apartment, and was staying 
with a friend until a suitable place could be found.  It was 
also noted that the veteran had not yet filed for divorce.  
In another letter dated in April 2002, the appellant, 
following up on her request for apportionment of the 
veteran's compensation, referred to him as her "x."  

In August 2002 the RO denied the appellant's request for 
apportionment, noting that she had filed to furnish either 
information about her household income or a copy of her final 
divorce decree.  

The veteran died in early 2003; the death certificate 
identified the veteran as married and the appellant as his 
surviving spouse; the informant was the veteran's daughter.  
Later in January 2003, the appellant, according to a VA 
Report of Contact dated on that day, "called in to state her 
[and] vet[eran] was separated but not divorced."  On her 
February 2003 application for DIC benefits, the appellant 
indicated that she had not lived continuously with the 
veteran from the date of marriage to the date of death, 
explaining that it was an "off and on situation."  In a 
statement dated in March 2003, she stated that the veteran 
had left her three or four times a month and that, after he 
left in February 2002, there was no "court order 
separation."   

The Board initially notes that the veteran and the appellant 
were married in May 1993, and that they had not divorced as 
of the veteran's death in January 2003.  The appellant was 
clearly the lawful spouse of the veteran at the time of his 
death.  

However, the record further indicates that the veteran and 
the appellant had been separated for approximately one year 
at the time of his death.  Accordingly, in order to establish 
entitlement to recognition as surviving spouse of the veteran 
for VA purposes, it is necessary that the evidence 
demonstrate that the separation was due to the misconduct of, 
or procured by, the veteran, without the fault of the 
surviving spouse.  In this regard, the Court has held that 
the question of fault or absence of fault is to be determined 
based on an analysis of the parties' conduct at the time of 
the initial separation.  Gregory v. Brown, 5 Vet. App. 108 
(1993).

While the evidence in this case reflects that the veteran was 
apparently the party to move out of the family house, it does 
not necessarily follow that he was the party at fault.  In 
the absence of a statement in the claims file from the 
veteran as to the cause of the separation in January 2002, 
fault must be determined by an analysis of the evidence that 
is, in fact, available.  

The Board finds significant the fact that the veteran had 
been found incompetent, due to pre-senile dementia to handle 
his VA payments.  While not dispositive to the present 
decision, the veteran's actions clearly suggested that he was 
not apparently capable of comprehending his actions or making 
rational judgments, to include, as the appellant described, 
"leaving three or four times a month."   

The report of the April 2002 field examination  shows that 
the veteran had apparently intended to rent an apartment that 
the examiner considered uninhabitable, with "hundreds of 
different kinds of bugs crawling all over the kitchen and 
bathroom area."  

The Board finds significant the fact that the appellant, 
subsequent to the veteran's death but prior to her filing of 
her claim for DIC, made it a point to advise VA that she and 
the veteran had been separated, but not divorced.  This 
statement is self serving, and appears to be nothing more 
than an attempt by the appellant to anticipate a challenge to 
her application for DIC on that basis, inasmuch as the RO had 
not yet raised her separation from the veteran as a bar to 
the award of DIC benefits. 

The evidence demonstrates that the separation between the 
veteran and the appellant was clearly the fault of the 
appellant, rather than being the product of the veteran's 
misconduct or procurement.  The veteran was of sufficiently 
diminished mental capacity as to require a payee for his VA 
compensation; he could not be held responsible for his 
actions.  The appellant's response was to declare that she 
and the veteran were separated "for good," that he was 
"her x," and to seek apportionment of his VA compensation.  
The Board must therefore conclude that the appellant, being 
at fault in causing the separation between her and the 
veteran in the period prior to the latter's death, has not 
demonstrated entitlement to recognition as surviving spouse 
of the veteran for VA purposes.

The Board acknowledges that the regulations provide that 
temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  The separation that began in January 2002, however, 
was neither temporary nor ordinary.  The appellant, in the 
months following January 2002, referred to him as "her x" 
and advised VA that "they were separated for good this 
time."  These are not the statements of a person 
anticipating that her separation from her husband was 
temporary in nature; to he contrary, these statements clearly 
reflect an intent to sever the marital relationship.  There 
is no indication that she and the veteran had reconciled at 
the time of his death, or had intended to resume the marital 
relationship; to the contrary, the appellant's statement 
after his death but prior to her filing for DIC clearly shows 
that the relationship had not resumed.  The appellant's claim 
must be denied.

As a final matter, the Board has considered whether further 
development of the claim should be conducted under the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
However, under the circumstances presented in this case, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute].

The record otherwise indicates that the RO has explained to 
the appellant the bases for denial of her claim, as set forth 
in the denial letter sent to her in April 2003 and in the 
statement of the case issued in February 2004, and has 
afforded her the opportunity to present information and 
evidence in support of her claim.  The Board also finds that 
the record is complete.  The basic information has been 
presented to VA, and the facts are not in dispute. The Board 
finds that these actions satisfy any duties to notify and 
assist owed the appellant.








ORDER

Entitlement of the appellant to recognition by VA as the 
surviving spouse of the veteran for the purpose of receiving 
DIC is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


